DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 2/22/2021 are as follows: 
Claims 1-32, 37-40, 49, 51-53, 55-58, 80, and 81 have been cancelled by the applicant;
Claims 84-85 are newly added;
Claims 33-36, 41-48, 50, 54, 59-79, and 82-85 are pending;
Claims 34, 41-47, 50, and 68 are withdrawn from consideration;
Claims 33, 35, 36, 48, 54, 59-67, 69-79, and 82-85 are being examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Switzerland on 4/21/2015. It is noted, however, that applicant has not filed a certified copy of the CH00548/15 application as required by 37 CFR 1.55.  The applicant has resubmitted on 9/23/2020 the certified copy of the German Patent DE10-2014-019-173, but not the Swiss patent document as requested.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33, 35, 36, 48, 54, 59-67, 69-79, and 82-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the at least one spacer rib" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 71 recites the limitation "the at least one spacer rib" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33, 35, 36, 48, 54, 59-63, 67, 69-79 and 82-85 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda (US2002/0003036A1, hereinafter referred to as Tsunoda ‘036, as previously cited) in view of Tsunoda (US6935416, hereinafter referred to as Tsunoda ‘416).
Re Claim 33. Tsunoda ‘036 teaches a heat exchanger (2) for heat exchange between at least two fluids (4 is combustion gases, 5 is air), the heat exchanger comprising (Figures 1-10): 
a plurality of heat exchange elements (elements formed by plates S1, S2), each heat exchange element having at least one fluid-guiding path (4 is a path for combustion gas, 5 is a path for air) for conducting a fluid there through (Figures 1, 3-6, 8), 

each heat exchange element has a first heat exchange wall (S1), which forms a common heat exchange wall for a corresponding heat exchange element and for an adjacent heat exchange element (Figures 3-5 illustrates plate S1 shares sides between the two fluid passages, thus forming a common heat exchange wall), and 
at least one fluid-guiding rib (24f) is arranged between adjacent first heat exchange walls, the at least one fluid-guiding rib being a longitudinally elongated fluid-guiding rib in at least one of the first and second cross-flow zones, the at least one spacer rib having a first portion (middle portion of 24f) running oblique to the axis and a second portion (tops and bottom ends of 24f) running parallel to the axis (Figures 3-5; Paragraphs 58-62); and
a plurality of spacer ribs (22) arranged parallel to the cylinder axis in the counterflow zone extending from the first cross-flow zone to the second cross-flow zone (Figures 3-5; Paragraphs 58-62).
Tsunoda ‘036 fails to specifically teach the plurality of spacer ribs being longitudinally elongated.
However, Tsunoda ‘416 teaches a plurality of spacer ribs (49) being longitudinally elongated (Figure 4).


Re Claim 71.  Tsunoda ‘036 teaches a heat exchanger (2) comprising:
a plurality of heat exchange elements (elements formed by plates S1, S2), each heat exchange element having at least one fluid-guiding path (4 is a path for combustion gas, 5 is a path for air) for conducting at least fluid therethrough (Figures 1, 3-6, 8);
a first fluid opening at a first axial side of the plurality of heat exchanger elements; and a second fluid opening at a second axial side of the plurality of heat exchanger elements, the second fluid opening radially spaced from the first fluid opening (Figures 1-10; 11 and 15 are fluid inlets, 12 and 16 are fluid outlets, wherein the inlets and outlets are radially spaced),
wherein each heat exchange element defines an axis (reference line “b” in Figure 3 is an axis of the element) and includes first and second cross-flow zones (at the inlet and outlets of the heat exchanger 2) and a third zone (middle section of heat exchanger 2) axially between the first and second cross-flow zones, the third zone being one of a counterflow zone and an identical-flow zone (middle of the heat exchanger 2) (Figures 1, 3, 4, 5; The gas inlet 11 and air outlet 16 cross each other, the gas outlet 12 and air inlet 15 cross each other, and the middle sections counter flow past each other in parallel), and 
each heat exchange element has a first heat exchange wall (S1), which forms a common heat exchange wall for a corresponding heat exchange element and for an adjacent heat exchange 
at least one fluid-guiding rib (24f) is arranged between adjacent first heat exchange walls, the at least one fluid-guiding rib being a longitudinally elongated fluid-guiding rib in at least one of the first and second cross-flow zones, the at least one spacer rib having a first portion (middle portion of 24f) running oblique to the axis and a second portion (tops and bottom ends of 24f) running parallel to the axis (Figures 3-5; Paragraphs 58-62); and
a plurality of spacer ribs (22) arranged parallel to the cylinder axis in the counterflow zone extending from the first cross-flow zone to the second cross-flow zone (Figures 3-5; Paragraphs 58-62); 
wherein a flow of air from the first fluid opening to the second fluid opening is routed by the plurality of heat exchanger elements in both an axial direction and a radial direction (Figures 1-10; 11 and 15 are fluid inlets, 12 and 16 are fluid outlets, wherein the inlets and outlets are radially spaced).
Tsunoda ‘036 fails to specifically teach the plurality of spacer ribs being longitudinally elongated.
However, Tsunoda ‘416 teaches a plurality of spacer ribs (49) being longitudinally elongated (Figure 4).
Therefore, in view of Tsunoda ‘416’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the spacer ribs longitudinally elongated in order to better direct the flow of fluid through the heat exchanger, thereby increasing the efficiency of the heat exchanger.

Re Claim 35. Tsunoda ‘036 teaches the axis is a central axis (Figure 2). 
Re Claim 36. Tsunoda ‘036 teaches each heat exchange element only comprises one fluid-guiding path for conducting only one of the fluids (Figure 5). 
Re Claim 48. Tsunoda ‘036 teaches the heat exchanger has two front sides (left and right side in Figure 1), which are opposite one another and comprise fluid openings, particularly fluid inlet (11, 15) and fluid outlet openings (12, 16) (Figure 1). 
Re Claim 54.  Tsunoda ‘036 as modified by Tsunoda ‘416 teach the at least one spacer rib is has a length greater than half of the length of the heat exchanger which extends between the front sides (Tsunoda ‘416 Figure 4 illustrates extends across the majority of the heat exchanger).
Re Claim 59. Tsunoda ‘036 teaches the heat exchanger has two front sides which are opposite one another and comprise fluid openings, the fluid openings in an inner zone on one of the front sides are fluid inlet openings for a first fluid, and that the fluid openings in an outer zone, which extends around the inner zone, on the other front side are fluid outlet openings for the first fluid, and that the fluid openings in the inner zone on the other front side are fluid inlet openings for a second fluid, and that the fluid openings in the outer zone on the one front side are fluid outlet openings for the second fluid (Figures 1-10; 11 and 15 are fluid inlets, 12 and 16 are fluid outlets, wherein the inlets and outlets are radially opposed for each fluid).
Re Claim 60. Tsunoda ‘036 teaches the heat exchanger includes a first heat exchanger wall forming a joint heat exchange wall for the heat exchange element and an adjoining heat exchange element (Figures 3-5 illustrates plate S1 shares sides between the two fluid passages, thus forming a common heat exchange wall).
Re Claim 61. Tsunoda ‘036 teaches at least one of the front sides comprises an inner zone and an outer zone which extends around the inner zone, wherein fluid openings in the inner zone are fluid inlet openings, and fluid openings in the outer zone are fluid outlet openings, or wherein fluid openings in the outer zone are fluid inlet openings, and fluid openings in the inner zone are fluid outlet openings (Figures 1-10; 11 and 15 are fluid inlets, 12 and 16 are fluid outlets, wherein the inlets and outlets are radially opposed for each fluid). 
Re Claim 62. Tsunoda ‘036 teaches the fluid openings in the inner zone on one of the front sides are fluid inlet openings for a first fluid, and that the fluid openings in the outer zone on the other front side are fluid outlet openings for the first fluid, and that the fluid openings in the inner zone on the other front sides are fluid inlet openings for a second fluid, and that the fluid openings in the outer zone on the one front side are fluid outlet openings for the second fluid (Figures 1-10; 11 and 15 are fluid inlets, 12 and 16 are fluid outlets, wherein the inlets and outlets are radially opposed for each fluid).  
Re Claim 63. Tsunoda ‘036 teaches at least one ring collar (8 and 10 are collars) arranged on at least one of the front sides of the heat exchanger so as to fluidically separate the fluid inlet openings from the fluid outlet openings located at the front side (Figures 1-2; Paragraph 50). 
Re Claim 67.  Tsunoda ‘036 as modified by Tsunoda ‘416 teach wherein the spacer rib has a spacer rib length greater than two thirds of an axial length of the heat exchanger (Tsunoda ‘416 Figure 4 illustrates extends across the majority of the heat exchanger).
Re Claim 69.  Tsunoda ‘036 teaches a first fluid opening at a first axial side of the plurality of heat exchanger elements; and a second fluid opening at a second axial side of the plurality of heat exchanger elements, the second fluid opening radially spaced from the first fluid 
Re Claim 70.  Tsunoda ‘036 teaches the second opening is a toroidal shaped opening with an inner dimension approximately equal to an outer dimension of the first opening (Figures 1-2).
Re Claim 72, 76, 81. Tsunoda ‘036 teaches the wedge- shaped cross-sectional surface of each heat exchange element is at an approximate right angle to a heat exchanger axis of the heat exchanger (Figures 2, 5).
Re Claim 73 & 77. Tsunoda ‘036 teaches wherein the plurality of each heat exchange elements are circumferentially arranged about an axis of the heat exchange and cooperate to define an axially extending opening of the heat exchanger Figure 2 illustrates an annular heat exchanger with circumferentially arranged heat exchange elements).
Re Claim 74, 78, 82. Tsunoda ‘036 teaches the wedge shape of each heat exchange element tapers in an inward radial direction (Figure 5 illustrates a tapered heat exchange element).
Re Claim 75, 79, 83. Tsunoda ‘036 teaches adjacent heat exchange elements abut one another and the heat exchange elements cooperate to define a closed circle in a radial direction (Figure 2 illustrates an annular heat exchanger with circumferentially arranged heat exchange elements).
Re Claims 84 & 85.  Tsunoda ‘036 as modified by Tsunoda ‘416 teach the at least one fluid guiding rib is longitudinally spaced from the plurality of spacer ribs (Tsunoda ‘036 Figures 3-5; Paragraphs 58-62; Tsunoda ‘416 Figure 4).

Claims 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda (US2002/0003036A1, hereinafter referred to as Tsunoda ‘036, as previously cited) in view of Tsunoda (US6935416, hereinafter referred to as Tsunoda ‘416) in view of Hajicek (US4497361, as previously cited).
Re Claim 64-66. Tsunoda ‘036 teaches two ring collars (8, 10) (Figure 1) but fails to specifically teach two fans, each fan arranged in an associated one of the ring collars. 
However, Hajicek teaches two ring collars (58, 66), wherein each ring collar comprises a fan (54, 62) for directing two different fluid streams (Figure 2; Column 3 lines 49-57).
Therefore, in view of Hajicek’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add two fans to the ring collars of Tsunoda ‘036 in order to better control the rate of fluid flow through the heat exchanger.

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.
Applicant argues that Tsunoda ‘036 fails to teach the new limitation of elongated spacer ribs.  Applicant’s arguments with respect to claim(s) above have been considered but are moot in view of the new grounds of rejection based on Tsunoda ‘416 which teaches the elongated spacer .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS C RUBY/Primary Examiner, Art Unit 3763